Exhibit 10.14

Mortgage Contract of Maximum Amount

Mortgage Contract of Maximum Amount signed by and between Shenzhen BAK Battery
Co., Ltd (“the Company”) and Shenzhen Development Bank (“Development Bank”)
dated as of April 5, 2006.

Main contents:

 

•   Contract number: Shenfa Longgang edi zi          NO.20060329001.

 

•   As guarantor, the Company has pledged all its machineries and equipments to
Development Bank to secure the indebtedness of the Company under the
Comprehensive Credit Facilities Agreement (reference no.: Shenfa Longgang Zongzi
20060329001, hereinafter referred to as “Master Agreement”) which include the
loan principal, interest, penalty interest, expenses for the Lender to realize
its creditor’s rights, and maximum secured amount for the loan principal is
RMB150 million. Purchase price of such machineries and equipments is RMB
97.16million while its current value is RMB79.46 million.

 

•   During the term of Mortgage Contract , the pledged machineries and
equipments shall be kept and maintained by the Company; If value of such pledged
machineries and equipments is reduced, Development Bank is entitled to request
the Company to restore the pledged value or provide additional collateral;

 

•   Title certificates of the pledged machineries and equipments shall be kept
by Development Bank;

 

•   Without Development Bank’s consent, the Company is not entitled to transfer
registered pledge collaterals, but if transfer consideration is less than the
pledge value, Development Bank is entitled to request the Company to provide
additional collateral for the difference; otherwise the Company should not
transfer the pledged collaterals.

 

•   Proceeds for transfer of pledged collaterals shall be used in priority for
advanced repayment of the debts secured or be handed over to the escrow control
of a third party agreed by Development Bank.

 

•   The Company should purchase insurance for the pledged collateral during the
term of Mortgage Contract; (Insurance has been purchased as required)

 

•   Collaterals under this Contract should be registered with competent
authorities; ( Registration has been done.)

 

•   Development Bank is entitled to dispose the pledge collaterals by sale at a
discounted price or auction and use such proceeds to repay the loans made under
Comprehensive Agreement if any of the following occurs:

 

  •   The debtor under Comprehensive Agreement fails to repay its debts upon
maturity;

 

  •   The debtor under Comprehensive Agreement is declared dissolved or
bankrupt;



--------------------------------------------------------------------------------

  •   The Company or any third party disposes the pledged collaterals without
getting Development Bank’s consent;

 

  •   Behavior of the Company or any third party severely infringes the lawful
rights of Development Bank and has a severe negative impact upon Development
Bank’s ability to collect its credit in due time and due amount.

 

  •   Occurrence of other instances which might have a negative impact upon the
realization of Development Bank’s creditor’s rights under Comprehensive
Agreement.

 

•   Guaranty Contract is irrevocable and independently effective.

Headlines of the articles omitted:

 

•   Undertakings and Representations

 

•   Collateral

 

•   Remedial measures and notice requirement of the pledger

 

•   Independence of the contract

 

•   Expenses and service charges

 

•   Amendment of the contract

 

•   Applicable law and dispute settlement

 

•   Effectiveness and registration requirement

 

•   Validity

 

•   Miscellaneous

 

•   Statement of the machines and equipments under pledge